WISDOM, Judge,
concurring.
I concur in the disposition of this case. I disagree with the majority, however, on the reasons for invalidating that part of the regulation concerned with warning signs. Because I believe that the majority opinion will mislead the Commission as to the necessary evidentiary support for ordering warning signs, I must concur separately.
The majority makes two points about warning signs. First, it argues that there was not substantial evidence that warning signs would reduce the risk of paraplegia. Second, it urges that the Commission did not have substantial evidence with which to consider the marketing effects of its regulation.
As I read the record, there was substantial evidence to support a conclusion that warning signs would reduce the risk, although the majority says that the Commis*845sion was operating on an “untested theory”. This theory was that some people will read and be affected by warning signs. When the group for whom the message is intended is first-time adult and teenage sliders, such a theory needs little, if any, empirical support to meet the substantial evidence standard. In this ease the theory was supported, not only by the Commission, but by the National Swimming Pool Institute. The petitioner does not disagree. It has not pressed the question of the effectiveness of the signs; it questions only the relationship between the effectiveness and its economic cost. The changes the Commission made in the Institute’s signs could only have strengthened them, as far as effectiveness is concerned.
Furthermore, there was a study made of the effectiveness of the Institute’s signs. The majority properly notes that the researcher concluded that signs provided only a qualified benefit, but he did decide that they would be beneficial. His research dealt with children, rather than with the adults and teenagers at whom the Commission aimed its signs. That should make even stronger his conclusion that “they seem a desirable behavior modification device, but no panacea”. App. 790.
The majority responds by pointing to evidence in the record that shows the signs will not solve the problem. Yet that evidence does not prove that signs will not work; it shows only that their effectiveness is limited. Of course, putting signs only on new slides will not be as effective as putting signs on all slides, but that does not mean it will be ineffective. Similarly, the fact that some sliders who have been injured would have disregarded the signs anyway does not demonstrate that the signs will not reduce the risk of injury; it shows only that they will not eliminate it. The Commission is not required to show that its solution will “solve” a problem, merely that it will reduce an unreasonable risk. It has produced substantial evidence that these warning signs will do so.
But the Commission is required to do more than determine whether there are any benefits to its regulation. Congress required it to consider the economic costs. In this case those costs are the effects on the manufacturers, and the effects on consumers who will be frightened away from purchasing pool slides. The Commission’s determination that benefits exist is not the only conclusion that must be supported by substantial evidence. Most importantly, the balance the Commission draws between the benefits and the costs must have such support. This is the argument pressed by Aqua Slide. The benefits from these signs have no reasonable relationship to the costs they will impose. For the reasons so ably stated by Judge Roney, I agree that the cost analysis done by the Commission is not entitled to consideration. These signs are not so innocuous as to be presumed “inexpensive”. With no evidence on the cost side of the ledger, the Commission’s cost-benefit analysis is without substantial evidence for support. Therefore, the case should be returned to the Commission. The Commission should act on better evidence of the economic impact to meet the requirements of this Act.1

. The Commission may also wish to supplement its findings concerning the effectiveness of the warning signs. Although I feel that the signs are sufficiently supported to survive the substantial evidence test, the evidence of their effectiveness in this record falls far short of being overwhelming.